The following response to a petition for re-hearing was ^delivered:

Per Curiam.

Counsel for appellant, in his petition for a rehearing of this cause, still insists that the covenant of warranty was not sufficiently alleged in the petition, and that, therefore, the petition did not state a cause of action. After a careful review of the opinion we adhere to what was held on that point. It would not have been improper to set out in the petition the exact terms (verbatim) of the covenant contained in the deed, although other allegations might have been necessary to make up a complete statement of the cause of action; but here the fact of the warranty was stated, and the original deed was filed and referred to as an exhibit, which established the fact alleged, and this was accompanied with a statement of the covenant substantially in terms that are allowed and defined by the statute as a “general warranty.”
The opinion does not hold, as it seems counsel construes it, that the filing of the deed containing the covenant was alone sufficient without further statement of the terms of the covenant. It was said that the statement of the sub*48stance of the covenant, whether as written in the deed or as-allowed and made effective by the statute, where the deed was filed and referred to, was sufficient, and that this is correct there can be no doubt. The filing of the deed or writing alone is not sufficient, but under the Code the plaintiff was required to file it. (Civil Code, section 120.)
Counsel has overlooked the fact that in the answer and cross petition, on which recovery was sought over against Carrico, appellant’s vendor, in the event appellant w*as held liable on his covenant to appellee, the statement of the warranty was that'Carrico had sold and conveyed the land to appellant “by deed of general warranty” by which “Carrico warranted the title of said land to him.” Counsel doubtless considered this statement sufficient to base a recovery on, and the lower court, being of the same opinion, gave a judgment on the cross petition against Carrico in favor of the appellant.
Counsel also still insists that the lower court erred in refusing to permit the three amended petitions to be filed. It is true that when the court sustained the demurrer to the answer leave was given to amend, and if either of the amendments offered had contained a good defense to the action doubtless the court would and ought to have permitted it to be filed. Still it was in the discretion of the court to require all facts material to his defense, and within the knowledge of the pleader at the time the pleading was offered to be filed, to be embraced in one pleading.
It may be that the statement in the opinion, that the filing of the three amendments were “successively” refused by the lower court was inaccurate, as the refusal was by one order in the case; but that does not affect the question. In any event the court properly, refused to permit either amendment to be filed because, as is sufficiently shown in *49the opinion, neither one, nor all of them together, contained a good defense to the action. As stated by counsel, it was competent to raise the question as to the sufficiency of the amendments by objecting to the filing when offered, or by insisting on the demurrer if filed. The question in this case was raised by the objection to the filing of the amendments, and the refusal of the court to allowr them to be filed was not error.
The petition is overruled.